Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The third paragraph of  claim 1 recites “wherein the includes programmed instructions…” This recitation lacks appropriate subject and is considered indefinite. Claims 2-7 do not remedy the omissions of claim 1 and are similarly rejected.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-9, 12-14 rejected under 35 U.S.C. 103 as being unpatentable over David: 20130030765 hereinafter Dav.

Regarding claim 1 
Dav teaches:
A system equipment monitoring system comprising: 
a sensing assembly being configured for incorporation in, onto or proximate at least one  system equipment (Dav: ¶ 3, 4, 20-25, 35-39, 52; Fig 2, 4: a machine comprising vibration, monitoring, etc. sensors), 
the sensing assembly being configured to output sensor signals indicative of sounds and/or vibrations from the at least one system equipment (Dav: ¶ 20-25, 35-39, 52; Fig 2, 4: monitoring sensors operable to measure, detect, etc. sounds, vibrations, etc. of said machine and transmit same over a network to a server); 
an intelligent audio analytic (IAA) device configured to receive the sensor signals from the sensing assembly, to process the sensor signals to detect anomalies from operation of the at least one system equipment (Dav: ¶ 4, 20-25, 35-39, 45-48, 52; Fig 2, 4: server, neural network thereon, operates to receive sensor signals from the machine, process same to determine anomalous data, recognize operational patterns, diagnose faults, etc.), and 
to output detection information to an output device to alert an operator of detection of any anomalies (Dav: ¶ 4, 16-25, 35-39, 45-48, 52, 53; Fig 2, 4: system presents a user interface, alarm etc. to thereby display data, notifications, etc. to a user, operator, etc. with respect to the operational state of the machine), 
wherein the ?System? includes programmed instructions stored on a non-transitory computer readable storage medium and a processor configured to execute the programmed instructions (Dav: ¶ 25-53; Fig 2, 3: e.g. the exemplary networked computer and server),
wherein the programmed instructions include an analytics algorithm for execution by the processor which causes the processor to continuously process the sensor signals to detect the anomalies (Dav: ¶ 4, 35-53; Fig 1-4: signals transmitted by computer and received by server operative of instructions, algorithms, etc. to continuously process sensor data in real time for determination of machine state, anomalies therein by a neural network operative on the server), 
wherein the analytics algorithm includes at least one neural network (Dav: ¶ 4, 35-53; Fig 1-4: neural network operates to determine operating state, anomalies, etc.), and wherein inputs to the at least one neural network are based on the sensor signals received by the IAA device  (Dav: ¶ 4, 35-53; Fig 1-4: neural network in receipt of sensor signals from a client or clients operates to determine operating state, anomalies, etc. thereof).
Dav teaches detection of anomalies using a neural network as a suitable improvement for a class of base devices in form of power generators, machines, pumps, motors, engines, gear boxes, switching circuits, etc. (Dav, 2, 32, 38, 42, 49, etc.), and the average skilled practitioner would be aware of the suitability of such an  improvement to be extended beyond the devices listed by Dav as problems which manifest accompanied by vibrational or audible artifacts are myriad. As such the recited space station equipment of the instant claims can be considered a comparable or analogous device to those taught by Dav in as much as there are components in common, i.e. machinery, and the analysis method comprises reducing the vibrational and/or audible artifacts of the components to a spectrogram and utilizing a neural network to track a time series of spectrograms for anomalies. Furthermore, the recitation of space system equipment does not limit the claim to an equipment which enters the stratosphere and can be considered any of a plurality of ground equipment suitable to aid in a space endeavor. As such one of ordinary skill in the art before the effective filing date of the instant application could have applied the known "improvement" technique of Dav in the same way to the "base" device, i.e.  the ‘space system equipment,’ based on similar training data, i.e. spectrograms of audible and/or vibrational data acquired by sensors, and in full expectation of the realization of predictable results without undue experimentation. 

Regarding claim 2 
Dav teaches or suggests:
The system of claim 1, wherein the sensor signals are preprocessed before being supplied as inputs to the neural network (Dav: ¶ 3-7, 16-25, 35-53; Fig 2, 4, 5: e.g. generation of a first, second, etc. full spectrum data set and subsequent transmission to the server, neural network, etc.). The claim is considered obvious over Dav as addressed in the base claim as it would have been obvious to apply the further teaching of Dav to the claimed neural network, space system equipment, etc.

Regarding claim 5, 6 
Dav teaches or suggests:
The system of claim 2, wherein the at least one neural network being configured to receive the sensor signals as inputs and to detect audio and/or vibration patterns in the sensor signals indicative of the anomalies. (please see claims 1-4 supra).

Dav does not explicitly teach the neural network comprising  a deep recurrent neural network (DRNN), and/or a deep convolutional neural network (CNN).

However, Examiner takes official notice that recited neural network types were well known in the art before the effective filing date of the instant application and would have comprised an obvious modification to the Dav taught neural network for the generation of the Dav error signal based on magnitude and duration. The average skilled practitioner would have been expected only predictable results from such a modification and would have realized said predictable results without undue experimentation.

Regarding claim 7 
Dav teaches or suggests:
The system of claim 6, wherein the sensor signals are transformed into spectrograms during preprocessing, the spectrograms being supplied as inputs to a particular neural network such as the Dav neural network or other well-known types of network such as a deep CNN, wherein the neural network configured to process the spectrograms to identify the anomalies  (Dav: ¶ 3-7, 16-25, 35-53; Fig 2, 4, 5: e.g. generation of a first, second, etc. full spectrum data set such as by conducting an FFT and subsequent transmission to the server, neural network, etc. for processing to detect anomalies). The claim is considered obvious over Dav as addressed in the base claim as it would have been obvious to apply the further teaching of Dav to the claimed neural network, space system equipment, etc.

	Regarding claim 8
		Dav teaches:
A method for monitoring power distribution equipment (Dav: ¶ 2-8: monitoring operation of a machine including rotating machines, power generation facilities, etc.), comprising: 
generating sensor signals indicative of sounds and/or vibrations originating from a system equipment the sensor signals being detected by a sensor assembly located on, in or proximate the system equipment (Dav: ¶ 2-8, 20-25, 35-52; Fig 1-4: machine comprises vibration, monitoring, etc. sensors generated by the machine and conducted through the sensors to a monitoring system comprising a neural network); 
processing the sensor signals to detect anomalies from operation of the at least one system equipment using a processor of an intelligent audio analytic (IAA) device the processor being configured to process the sensor signals according to an analytics algorithm to detect the anomalies  (Dav: ¶ 4, 20-25, 35-39, 45-48, 52; Fig 2, 4: server, neural network thereon, operates to receive sensor signals from the machine, process same to determine anomalous data, recognize operational patterns, diagnose faults, etc.), 
the analytics algorithm including at least one neural network configured to detect errors and/or patterns in the sensor signals indicative of the anomalies (Dav: ¶ 4, 35-53; Fig 1-4: signals transmitted by computer and received by server operative of instructions, algorithms, etc. to continuously process sensor data in real time for determination of machine state, anomalies therein by a neural network operative on the server),; and outputting detection information to an output device when an anomaly is detected (Dav: ¶ 35-52; Fig 1-4: magnitude and duration of a deviation of detected conditions within a model comprise a low threshold such that a detected anomaly generates an alert to a user based on the error signal).

Dav teaches detection of anomalies of power distribution equipment using a neural network as a suitable improvement for a class of base devices in form of power generators, machines, pumps, motors, engines, gear boxes, switching circuits, etc. (Dav, 2, 32, 38, 42, 49, etc.), and the average skilled practitioner would be aware of the suitability of such an  improvement to be extended beyond the devices listed by Dav as problems which manifest accompanied by vibrational or audible artifacts are myriad. As such the recited space station equipment of the instant claims can be considered a comparable or analogous device to those taught by Dav in as much as there are components in common, i.e. machinery, and the analysis method comprises reducing the vibrational and/or audible artifacts of the components to a spectrogram and utilizing a neural network to track a time series of spectrograms for anomalies. Furthermore, the recitation of space system equipment does not limit the claim to an equipment which enters the stratosphere and can be considered any of a plurality of ground equipment suitable to aid in a space endeavor. As such one of ordinary skill in the art before the effective filing date of the instant application could have applied the known "improvement" technique of Dav in the same way to the "base" device, i.e.  the ‘space system equipment,’ based on similar training data, i.e. spectrograms of audible and/or vibrational data acquired by sensors, and in full expectation of the realization of predictable results without undue experimentation. 

Regarding claim 9 – the claimed subject matter is considered substantially similar to that of claim 2 and is similarly rejected.

Regarding claim 12 – the claimed subject matter is considered substantially similar to that of claim 5 and is similarly rejected.

Regarding claim 13 – the claimed subject matter is considered substantially similar to that of claim 6 and is similarly rejected.

Regarding claim 14 – the claimed subject matter is considered substantially similar to that of claim 7 and is similarly rejected.

Claims 3, 4, 10, 11 rejected under 35 U.S.C. 103 as being unpatentable over David: 20130030765 hereinafter Dav as applied to claims 1, 2, 5-9, 12-14 supra and further in view of Vanhoucke: 8484022 hereinafter Van.

Regarding claim 3
Dav teaches or suggests:
The system of claim 2, wherein the at least one neural network operates to receive the sensor signals as input (Dav: ¶ 4, 20-25, 35-52; Fig 2, 4: server, neural network thereon, operates to receive sensor signals from the machine, process same to determine anomalous data, recognize operational patterns, diagnose faults, etc.) and to generate an error signal indicative of detected anomalies and wherein the processor detects anomalies based on a magnitude of the error signal (Dav: ¶ 35-52; Fig 1-4: magnitude and duration of a deviation of detected conditions within a model comprise a low threshold such that a detected anomaly generates an alert to a user based on the error signal).
 
Dav does not explicitly teach a system wherein the neural network comprises an autoencoder neural network, configured to receive input sensor signals and to output reconstructed sensor signals based on the input, and to generate an error signal indicative of a difference between the input and the output of the autoencoder neural network. 

In a related field of endeavor Van teaches the general utility of an adaptive autoencoder neural network for operation upon feature vectors comprising spectral data (Van: Col 8:1-8:12, etc.) the autoencoder operative to receive a spectro-grammatic feature vector as input and generate a reconstructed feature vector as output and thereby determine and minimize the magnitude of error wherein the error signal represents the difference between the output feature vector and the input feature vector (Van: Col 27:40-27:60, 28:60-29:5, etc.; Fig 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the Dav taught neural network utilize an auto encoder type structure, algorithm, etc. such as that depicted in Van: Fig 10. The average skilled practitioner would have been motivated to do so for the purpose of maintaining and managing an error signal prior to the alert of a user as taught by Dav. To be certain Van does not discuss the utility of auto-encoders in an embodiment similar to Dav for determining anomalies of equipment however the functionality of an autoencoder to operate on a similar feature vector is generally well understood and present in Van and as such the overall utility could have been realized by a practitioner equipped with the disclosures of Dav and Van without undue experimentation in full expectation of only predictable results. 

Regarding claim 4
Dav in view of Van teaches or suggests:
The system of claim 3, wherein the processor is configured to compare the magnitude of the error signal with an error threshold and to detect anomalies when the magnitude of the error signal exceeds the error threshold (Dav: ¶ 35-52; Fig 1-4: magnitude and duration of a deviation of detected conditions within a model comprise a low threshold such that a detected anomaly in excess of the threshold generates an alert to a user based on the error signal)l (Van: Col 8:1-8:12, 27:40-27:60, 28:60-29:5, etc.; Fig 10). The claim is considered obvious over Dav  in view of Van as addressed in the base claim as it would have been obvious to apply the further teaching of Dav and/or Van to the claimed neural network, autoencoder, space system equipment, etc. of the base device.

Regarding claim 10 – the claimed subject matter is considered substantially similar to that of claim 3 and is similarly rejected.

Regarding claim 11 – the claimed subject matter is considered substantially similar to that of claim 4 and is similarly rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/               Primary Examiner, Art Unit 2654